UNITED STATES COURT OF APPEALS
                FOR THE FIRST CIRCUIT




No. 00-1774

              ARECIBO COMMUNITY HEALTH CARE, INC.,

                       Plaintiff, Appellee,

                                 v.

     COMMONWEALTH OF PUERTO RICO, DEPARTMENT OF HEALTH AND
             THE ADMINISTRATION OF HEALTH SERVICES,

                     Defendants, Appellants,

                   CARLOS E. RODRÍGUEZ-QUESADA,

                        Trustee, Appellee,

                    UNITED STATES OF AMERICA,

                      Intervenor, Appellee.




                           ERRATA SHEET


     The opinion of this Court issued on October 29, 2001, is amended
as follows:

     The cover page shall designate the United States of America as
"Intervenor, Appellee."